Citation Nr: 1536616	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  12-09 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a left knee disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1980 to May 1980, with additional service in the Army Reserve from May 1980 to February 1992.

This case comes before the Board of Veterans'Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

In April 2014, the Veteran testified before the undersigned, and a transcript of that hearing is of record. 

In May 2014, the Veteran submitted additional evidence directly to the Board.  He submitted the requisite waiver in April 2014.

This case was previously before the Board in October 2014, when it was remanded for additional development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   


REMAND

The AOJ did not comply satisfactorily with the October 2014 Board remand orders, and thus an additional remand is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  The Board regrets the additional delay.

In the October 2014 remand, the Board directed the AOJ to schedule the Veteran for a new VA examination to address the etiology of the Veteran's left knee disability.  The examiner was directed to opine whether it was at least as likely as not that the Veteran's current left knee disability was etiologically related to the multiple left knee injuries he experienced, some of which occurred in active service and/or on ACDUTRA.  

The Board, once again, finds that the VA examination report is inadequate.  While the February 2015 examiner stated that it was less likely as not that the Veteran's left knee disability was related to his in-service left knee injuries, the examiner provided an opinion without consideration of the Veteran's contentions, to include continuity of relevant symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Once VA undertakes the effort to provide an examination, even if not statutorily obligated to do so, VA must provide an adequate one or notify the claimant when one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).   

Therefore, the Veteran must be provided a new VA examination to determine the nature and etiology of any current left knee disabilities.  

The Board notes that service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  Active military service includes (1) active duty (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and (3) any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 C.F.R. § 3.6(a) (2015).  Service connection is available for injuries and diseases incurred during active duty or ACDUTRA, but (except for the exceptions listed) only for injuries, and not diseases, sustained on INACDUTRA. Brooks v. Brown, 5 Vet. App. 484 (1994). 

ACDUTRA includes full-time duty performed for training purposes by members of the Reserves.  38 C.F.R. § 3.6(c) (2015).  INACDUTRA is generally duty (other than full-time duty) prescribed for Reserves or duty performed by a member of the National Guard of any State (other than full-time duty).  38 U.S.C.A. § 101(23) (West 2014); 38 C.F.R. § 3.6(d) (2015).  Annual training is an example of active duty for training, while weekend drills are inactive duty training.

The Veteran asserts that he has a left knee injury as a result of his active service, which occurred when the Veteran was on active duty for training (ACDUTRA) with the Army Reserve.

For the sake of clarity, the Board reiterates that the Veteran's STRs show that he injured his left knee and/or left leg on several occasions.  On May 6, 1980, while still in active service, the Veteran was treated for a patellar laceration of the left knee.  On May 30, 1986, the Veteran was treated for a left knee injury which manifested in a swollen and bruised knee.  The Veteran was diagnosed with a possible torn left knee ligament.  On April 7, 1988, the Veteran was treated for a left knee injury resulting from jumping into a sandpit while carrying heavy equipment.  On June 1, 1988, the Veteran injured his leg "from knee to just above the ankle" falling into a hole during ACDUTRA. The attending physician noted that this was a re-injury of a preexisting condition of muscle strain in the left lower leg.  On June 6, 1988, the Veteran was seen again for a left leg re-injury which occurred on guard duty, and was diagnosed with muscle sprain.  (It is unclear from the record if this was a new re-injury, or another visit for the June 1, 1988 left leg injury.)

The Veteran's private treatment records from June 2006 to March 2014 show complaints of and treatment for bilateral knee conditions.   

In April 2014, the Veteran testified that he was unable to finish training and sent home after the 1988 left knee injury which occurred at Fort Bragg. The Veteran testified that he was sent to training again in two weeks, and was able to finish it with difficulty. The Veteran reported that he fell and was unable to stand up or climb up due to his knee issues, that his left knee gave out regularly, and that his symptoms have been continuous since the 1988 knee injury. The Veteran's spouse testified that they lacked the resources to get the Veteran medical attention for his left knee injury and treated it at home with hot soaks and bandages.


Accordingly, the case is REMANDED for the following actions:

1. Verify all periods of ACDUTRA and INACDUTRA and clearly set forth the exact dates.

2. Schedule the Veteran for a VA examination, by a physician (M.D.) who has not previously examined the Veteran to determine the etiology of any diagnosed left knee disability.   The examiner must review the claims file and should note that review in the report.  Any necessary studies or tests should be conducted.  The examiner should provide the following information:

Identify all left knee disabilities and opine whether it is at least as likely as not (50 percent or greater probability) that each disability is the result of injury or disease incurred in or aggravated during the Veteran's active service, including any period of ACDUTRA or INACDUTRA. In providing the above opinion, the examiner must consider and address the Veteran's statements and any other lay statements of record regarding onset and statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  If it is determined that there is another likely etiology for any left knee disability, that should be stated.

The examiner should provide clear rationales for all opinions expressed and should reconcile all opinions with the prior January 2011 and February 2015 opinions previously of record. 

3. Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Lesley A. Rein
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




